Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 27, 2016

The Court of Appeals hereby passes the following order:

A16A2107. PATRICK C. BRADHAM v. WELLSTAR HEALTH SYSTEM,
    INC.

      On March 28, 2016, the trial court entered an order granting Wellstar Health
System, Inc.’s motion to dismiss Patrick C. Bradham’s complaint. On April 28, 2016,
Bradham filed a notice of appeal to this Court. We, however, lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Couch v.
United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Because
Bradham filed his notice of appeal 31 days after entry of the order he seeks to appeal,
it is untimely.   Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             07/27/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.